UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-27460 PERFORMANCE TECHNOLOGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware 16-1158413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 205 Indigo Creek Drive Rochester, New York 14626 (Address of principal executive offices) (zip code) (585) 256-0200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for suchshorter period that the registrant was required to file such reports), and (2) has been subject to suchfiling requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a small reporting company: Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [ X ] The number of shares outstanding of the registrant's common stock was 11,116,397 as ofJuly 31, 2011. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 (Form 10-Q), as filed with the Securities and Exchange Commission (SEC) on August 9, 2011, is to furnish our Interactive Data Files (XBRL Exhibits) as Exhibit 101 which will permit them to be viewed on the SEC’s EDGAR website. No other changes have been made to the Form 10-Q other than the furnishing of the exhibits described above. This Amendment No. 1 does not reflect subsequent events occurring after the original filing date on the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed by the undersigned thereunto duly authorized. PERFORMANCE TECHNOLOGIES, INC. August 10, 2011 by /s/ John M. Slusser John M. Slusser President and Chief Executive Officer by /s/ Dorrance W. Lamb Dorrance W. Lamb Senior Vice President Finance and Chief Financial Officer ITEM 6. EXHIBITS 101.INS* XBRL Taxonomy Instance Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase 101.SCH* XBRL Taxonomy Schema Linkbase 101.LAB* XBRL Taxonomy Label Linkbase * Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement of prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability.
